Citation Nr: 1743530	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-08 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an earlier effective date than June 16, 2011, for a grant of service connection for left knee strain.

2.  Entitlement to an earlier effective date than June 16, 2011, for a grant of service connection for left knee instability with torn meniscus.

3.  Entitlement to service connection for residuals of frostbite of both hands.


REPRESENTATION

Appellant represented by:	Seth Berman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted, in pertinent part, claims of service connection for left knee strain and for left knee instability with torn meniscus, assigning separate 10 percent ratings effective June 16, 2011.

This matter also is on appeal from a December 2013 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for residuals of frostbite of both hands (which was characterized as separate service connection claims for frostbite residuals, left hand, and frostbite residuals, right hand).  

A Travel Board hearing was held at the RO before the undersigned in April 2016.

In a March 2017 rating decision, the RO reduced the disability rating assigned for the Veteran's service-connected left knee instability with torn meniscus from 10 percent to zero percent effective June 1, 2017.  The Veteran disagreed with this decision in April 2017.  The RO has recognized the notice of disagreement and is in the process of developing the appeal.  It has not yet been activated at the Board and the Board will defer consideration of this issue.

In August 2017, the Veteran replaced his former representative by appointing the attorney noted on the front page of this decision as his representative.

This appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a left knee disability was included on a VA Form 21-526, "Veteran's Application for Compensation or Pension," which was dated on February 15, 2006, and date-stamped as received by the RO in Denver, Colorado, on February 16, 2006.

2.  In a rating decision dated on September 20, 2006, and issued to the Veteran and his then-service representative on October 21, 2006, the RO denied, in pertinent part, the Veteran's claim of service connection for a left knee disability.

3.  In a letter dated on July 26, 2007, and date-stamped as received by the RO that same day, the Veteran disagreed with the denial of service connection for a left knee disability.

4.  The Veteran perfected a timely appeal on his service connection claim for a left knee disability by filing a signed VA Form 9, "Appeal to Board of Veterans' Appeals" which was dated on March 24, 2008.

5.  In statements on a VA Form 21-4138 dated on June 16, 2011, the Veteran requested that all of his pending appeals be withdrawn.

6.  In statements on a separate VA Form 21-4138 also dated on June 16, 2011, and date-stamped as received by the RO that same day, the Veteran filed a new service connection claim for a left knee disability.

7.  In the currently appealed rating decision dated on April 20, 2012, and issued to the Veteran and his service representative on April 23, 2012, the RO granted, in pertinent part, the Veteran's claims of service connection for left knee strain and for left knee instability with torn meniscus, assigning separate 10 percent ratings effective June 16, 2011.

8.  In statements on a VA Form 21-4138 dated on May 18, 2012, and date-stamped as received by VA that same day, the Veteran disagreed with the effective date assigned for the grants of service connection for left knee strain and for left knee instability with torn meniscus.

9.  The Veteran testified credibly before the Board in April 2016 that the 2 VA Form 21-4138's which he filed on June 16, 2011, had been submitted in error and that he did not intend to withdraw his pending appeals.

10.  The Veteran's claims of service connection for left knee strain and for left knee instability with torn meniscus have been pending since February 16, 2006; and entitlement to service connection had arisen by that date.

11.  The record evidence does not demonstrate that the Veteran experiences any current disability due to his claimed frostbite of both hands.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 16, 2006, for the grant of service connection for left knee strain have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400, 20.204 (2016).

2.  The criteria for an effective date of February 16, 2006, for the grant of service connection for left knee instability and torn meniscus have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2016).

3.  Residuals of frostbite of both hands were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran contends that he is entitled to an effective date of June 2006 for the grants of service connection for left knee strain and left knee instability with torn meniscus.

Factual Background and Analysis

The evidence shows that the Veteran's original claim of service connection for a left knee disability was included on a VA Form 21-526, "Veteran's Application for Compensation or Pension," which was dated on February 15, 2006, and date-stamped as received by the RO in Denver, Colorado, on February 16, 2006.  

In a rating decision dated on September 20, 2006, and issued to the Veteran and his then-service representative on October 21, 2006, the RO denied, in pertinent part, the claims of service connection for a left knee disability.  In a letter dated on July 26, 2007, and date-stamped as received by the RO that same day, the Veteran disagreed with the denial of this claim.  He subsequently perfected a timely appeal on this claim by filing a signed VA Form 9, "Appeal to Board of Veterans' Appeals," which was dated on March 24, 2008.

In statements on a VA Form 21-4138 dated on June 16, 2011, the Veteran requested that all of his pending appeals be withdrawn.  The Board notes that there is no VA date stamp on the Veteran's June 2011 VA Form 21-4138 in which he purportedly withdrew all of his pending appeals.  In statements on a separate VA Form 21-4138 also dated on June 16, 2011, and date-stamped as received by the RO that same day, the Veteran filed a new service connection claim for a left knee disability.

In a rating decision dated on September 1, 2011, and issued to the Veteran and his service representative on September 13, 2011, the RO reopened the previously denied claim of service connection for a left knee disability and denied this claim on the merits.  The RO noted initially that the September 2006 rating decision had become final.  The RO next noted that the Veteran had failed to report for VA examination scheduled in August 2011 in conjunction with this claim.  The RO concluded that, because the Veteran had failed to report for VA examination and because there still was no evidence of a chronic left knee disability which could be attributed to active service, the reopened claim was denied on the merits.

In January 2012 correspondence, the Veteran's service representative requested that the examinations which the Veteran failed to report for in August 2011 be rescheduled because he had been sick at the time he failed to report.  The rescheduled VA examination for the left knee occurred in March 2012.  The examiner provided a positive nexus opinion between the Veteran's left knee disabilities and active service.

In the currently appealed rating decision dated on April 20, 2012, and issued to the Veteran and his service representative on April 23, 2012, the RO granted, in pertinent part, the Veteran's claims of service connection for left knee strain and for left knee instability with torn meniscus, assigning separate 10 percent ratings effective June 16, 2011.  This appeal followed.

The Veteran contends that he submitted the VA Form 21-4138 on June 16, 2011, withdrawing all of his pending appeals in error.  He testified to this effect at his April 2016 Board hearing.  See Board hearing transcript dated April 17, 2016, at pp. 7.  He also testified that he experienced the same level of disability due to his service-connected left knee disabilities since February 2006 (when he filed his original service connection claim).  Id.  The Board acknowledges that the reasons for the Veteran's simultaneous withdrawal of his pending appeal for service connection for a left knee disability and filing a new service connection claim for the same disability on the same day in June 2011 are not clear from a review of the record.  The Board observes in this regard that it would be unusual for an appellant to withdraw a claim and then re-file the same claim on the same day.  The Board also observes in this regard that the Veteran has maintained consistently in his lay statements and hearing testimony that the 2 VA Form 21-4138's simultaneously filed on June 16, 2011, were filed in error.  The Board credits the Veteran's hearing testimony concerning the apparent error in withdrawing and then re-filing for the same service connection claim on June 16, 2011, as persuasive evidence of his intent not to withdraw his pending appeal for service connection for a left knee disability.  Accordingly, the Board finds it reasonable to infer that, in fact, the Veteran did not intend to withdraw his appeal for service connection for a left knee disability on June 16, 2011, when he filed 2 separate VA Form 21-4138's simultaneously concerning this claim.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Veteran's claim of service connection for a left knee disability has been pending since he filed his original claim on February 16, 2006.  

The withdrawal of an appeal to the Board is only effective if the withdrawal is explicit, unambiguous and done with full understanding of the consequences of such action on the part of the claimant.  Warren v. McDonald, 28 Vet. App. 214 (2016).  In this case, the Veteran's testimony shows that he did not understand the consequences of his withdrawal; hence, it was not effective.

It is undisputed that the Veteran timely disagreed with and timely perfected an appeal on his original service connection claim for a left knee disability.  In other words, because the evidence demonstrates that the Veteran has prosecuted a service connection claim for a left knee disability continuously since he filed his original claim on February 16, 2006, and the evidence shows that entitlement had arisen by that time; the appropriate effective date for the subsequent grants of service connection for left knee strain and for left knee instability with torn meniscus us February 16, 2006.  See 38 U.S.C.A. § 5110(a) (providing that the effective date of an award is generally the date of claim or the date entitlement arose, whichever is later) (West 2016).  

Accordingly, the criteria for an effective date of February 16, 2006, for the grants of service connection for left knee strain and for left knee instability with torn meniscus have been met.  There has been no contention or evidence that the Veteran would be entitled to an effective date prior to February 16, 2006.

Service Connection Claim

The Veteran essentially contends that, after experiencing frostbite while on active duty service in the Republic of Korea, he incurred frostbite and has current residuals of that injury.  

Service personnel records show that the Veteran was assigned to the Republic of Korea while on active service.  His service treatment records show no complaints of, or treatment for, frostbite or its residuals at any time during active service, including while he was serving in the Republic of Korea.  The absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).

The post-service evidence also does not support granting the claim of service connection for residuals of frostbite of both hands.  These records begin in 2003 and contain no reports of frostbite injury or current residuals.  Social Security Administration records and the report of an examination for housebound status or need for aid and attendance in June 2014 (submitted by the Veteran's representative); do not list frost bite residuals among the Veteran's disabilities.

The Veteran testified that he had been treated for residuals of the cold injuries at VA; but he agreed with his then representative that he had difficulty remembering details about the past.  He also agreed that he would be able to "get a current diagnosis for the residuals of frostbite for both [] hands."  He agreed with his representative that while in Korea, he had spent 30 to 45 days in the field where temperatures could drop to 40 degrees below zero.  After experiencing the cold injury to his hands, he had gone to sick call and been put on light duty for a couple of weeks; and then "the condition with [his] hands had persisted since service."

He believed that he had seen doctors shortly after service for his disability and that one doctor had told him the disability was related to frostbite.  He could not recall the names of the treatment providers.

In his substantive appeal, the Veteran contended that he had arthritis in both hands as the result of frostbite.

While the Veteran is competent to report the cold injury in service and his symptoms; his recollections are contradicted by the contemporaneous records.  For instance while he testified that he had been treated at VA for frostbite residuals, VA treatment records do not show such treatment.  The absence of any mention of frostbite residuals in the Social Security Administration and VA examination records weighs against his testimony that he had experienced ongoing symptoms since service.

The only residual that the Veteran has specifically mentioned was arthritis in his hands.  As a lay person, he lacks the expertise to opine as to the causes of current arthritis.  In addition, the medical records do not disclose the presence of arthritis.  A May 2009 dental history note includes a report that the Veteran did not have arthritis.  Arthritis is a condition that requires medical testing to identify.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016) (requiring X-ray evidence of arthritis).  The Veteran would; therefore, not be able to provide a competent diagnosis of the disability.

Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced residuals of frostbite of both hands at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the evidence is against a finding that the Veteran experienced residuals of frostbite of both hands at any time during the appeal period.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Entitlement to an earlier effective date of February 16, 2006, for the grant of service connection for left strain is granted.

Entitlement to an earlier effective date of February 16, 2006, for the grant of service connection for left knee instability and torn meniscus is granted.

Entitlement to service connection for residuals of frostbite of both hands is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


